                                      Case 19-10475-KG                     Doc 15         Filed 03/25/19             Page 1 of 9



 Fill in this information to identify the case:

 Debtor name         PilePro LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10475
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           n/a                                                             $0.00


       For prior year:
       From 1/01/2018 to 12/31/2018                                                            License Fees                                           $90,814.74


       For year before that:
       From 1/01/2017 to 12/31/2017                                                            License Fees                                          $285,407.63


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10475-KG                     Doc 15         Filed 03/25/19             Page 2 of 9
 Debtor       PilePro LLC                                                                               Case number (if known) 19-10475



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Skyline Steel L.L.C. v. PilePro                   Lanham Act                 US District Court SDNY                       Pending
               LLC                                                                          Daniel Patrick Moynihan US                 On appeal
               1:13-cv-08171-JMF                                                            Courthouse
                                                                                                                                       Concluded
                                                                                            500 Pearl Street
                                                                                            New York, NY 10007-1312

       7.2.    Travis County, et al vs.                          Tax                        Justice of the                               Pending
               PilePro LLC and DBA PilePro                                                  Peace--Precinct Five                       On appeal
               Group
                                                                                                                                       Concluded
               Case # J5-CV-18-250002

       7.3.    Skyline Steel, LLC v. PilePro                     Breach of                  JAMS                                         Pending
               LLC et al.                                        contract.                                                             On appeal
               JAMS Aribtration Ref. #
                                                                                                                                       Concluded
               1425013730

       7.4.    Plymouth Tube Co. v. PilePro                      Breach of                  JAMS                                         Pending
               Sales Corp., et al                                contract.                                                             On appeal
               JAMS Arbitration Ref.
                                                                                                                                       Concluded
               #1425020189

       7.5.    Steelcom Ltd et al. v. PilePro,                   Dissolution                Court of Chancery                            Pending
               LLC et al.                                                                   500 North King Street                      On appeal
               C.A. No. 12178-VCS                                                           Wilmington, DE 19801
                                                                                                                                       Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                     Best Case Bankruptcy
                                      Case 19-10475-KG                        Doc 15         Filed 03/25/19             Page 3 of 9
 Debtor        PilePro LLC                                                                                  Case number (if known) 19-10475




8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None
       Custodian's name and Address                              Describe the property                                                  Value
       David White                                               Litigation assets
                                                                                                                                                        Unknown
       Renaissance Center
       405 North King Street, 8th Floor                          Case title                                                             Court name and address
       Wilmington, DE 19801                                      Steelcom Ltd. et al. v. PilePro, LLC et                                Court of Chancery
                                                                 Case number                                                            500 North King Street
                                                                 C.A. No. 12178-VCS                                                     Wilmington, DE 19801
                                                                 Date of order or assignment
                                                                 10/23/2018


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions                Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    LOIZIDES, P.A.
                1225 KING STREET
                SUITE 800                                                                                                      February,
                Wilmington, DE 19801                                 Attorney Fees                                             2019                   $10,335.00

                Email or website address
                LOIZIDES@LOIZIDES.COM

                Who made the payment, if not debtor?
                Members of the Debtor


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10475-KG                      Doc 15        Filed 03/25/19             Page 4 of 9
 Debtor        PilePro LLC                                                                               Case number (if known) 19-10475




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     P.O. Box 366                                                                                              through December, 2017
                 Austin, TX 78767

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10475-KG                     Doc 15         Filed 03/25/19             Page 5 of 9
 Debtor      PilePro LLC                                                                                Case number (if known) 19-10475




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or descr bes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
                                      Case 19-10475-KG                     Doc 15         Filed 03/25/19             Page 6 of 9
 Debtor      PilePro LLC                                                                                Case number (if known) 19-10475



           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Douglas Ramsey                                                                                                             January, 2017 to
                    P.O. Box 366                                                                                                               filing
                    Austin, TX 78767

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Douglas Ramsey                                                                                                             January, 2017 -
                    P.O. Box 366                                                                                                               filing
                    Austin, TX 78767
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Donald Budnick, CPA, P.C.                                                                                                  January, 2017 -
                    118 East 28th Street                                                                                                       filing
                    Room 206
                    New York, NY 10016

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Douglas Ramsey
                    P.O. Box 366
                    Austin, TX 78767

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                        Best Case Bankruptcy
                                      Case 19-10475-KG                     Doc 15         Filed 03/25/19             Page 7 of 9
 Debtor      PilePro LLC                                                                                Case number (if known) 19-10475



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.2.       Norman Buitta
                    49 S. Mayhew Turnpike
                    Hebron, NH 03241

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ian Morgan                                     45 Devon Road                                       Member                                8%
                                                      Newton Center, MA 02459

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael Feirfarek                              2622 Waunona Way                                    Member                                4%
                                                      Madison, WI 53713

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steelcom Limited                               c/o Carl Neff                                       Member                                34.5%
                                                      919 North Market Street
                                                      Suite 300
                                                      Wilmington, DE 19899-2323
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Roberto Redondo Wendt                          49 South Mayhew Turnpike                            Member                                34.5%
                                                      Hebron, NH 03241

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       PilePro, Inc.                                                                                      Manager                               0%
                                                                                                          (Note that both PilePro, LLC
                                                                                                          and PilePro, Inc. were
                                                                                                          dissolved by Order of the
                                                                                                          Court of Chancery dated
                                                                                                          9/7/2018.)


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                Best Case Bankruptcy
Case 19-10475-KG   Doc 15   Filed 03/25/19   Page 8 of 9
                Case 19-10475-KG         Doc 15     Filed 03/25/19     Page 9 of 9



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                        )       CHAPTER 7
                                              )
PILE PRO, LLC                                 )       Case No. 19-10475 (KG)
                                              )
                               Debtor.        )
                                              )
 

    STATEMENT OF LIMITING CONDITIONS TO DEBTOR’S SCHEDULES AND
                  STATEMENT OF FINANCIAL AFFAIRS

         The two largest holders of equity in debtor PilePro, LLC (“Debtor”) are Mr. Roberto

Redondo Wendt and Mr. Richard Heindl, each with a 34.5% membership interest. Messrs.

Wendt and Heindl have disagreements as to the assets held by the Debtor and the claims against

the Debtor, among other issues. While Mr. Wendt has been appointed by membership consent as

the representative of the Debtor for purposes of this bankruptcy case, the Debtor, in the interests

of full disclosure, has endeavored to provide some information reflecting differing viewpoints so

that the Trustee will have information to conduct an independent investigation.

 

 
